  Case 9:19-cv-00322-GLS-ATB Document 31 Filed 04/15/21 Page 1 of 6




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
DAVID NICHOLAS,
                                                         9:19-cv-322
                         Petitioner,                    (GLS/ATB)

                  v.

TIMOTHY MCCARTHY,

                   Respondent.
________________________________

                             SUMMARY ORDER

      On April 17, 2020, Magistrate Judge Andrew T. Baxter issued a

Report-Recommendation (R&R), which recommends that petitioner pro se

David Nicholas’ petition for a writ of habeas corpus, (Pet., Dkt. No. 1), be

denied and dismissed, and that the court decline to issue a certificate of

appealability. (Dkt. No. 24.) Pending before the court are Nicholas’

objections to the R&R. (Dkt. No. 27.) For the reasons that follow, the R&R

is adopted in its entirety, Nicholas’ petition is denied and dismissed, and

the court declines to issue a certificate of appealability.

      Nicholas challenges a 1988 judgment of conviction in the New York

State Supreme Court, Onondaga County, upon a jury verdict, of two counts

of first degree attempted murder, two counts of attempted aggravated

assault upon a police officer, three counts of fourth degree criminal
 Case 9:19-cv-00322-GLS-ATB Document 31 Filed 04/15/21 Page 2 of 6




possession of stolen property, two counts of fifth degree criminal

possession of stolen property, criminal possession of a weapon, and

reckless driving. (Pet. at 1-2.) His judgment of conviction was affirmed by

the Appellate Division, Fourth Department, in July 1990, and the Court of

Appeals denied leave to appeal in November 1990. (Id. at 2-3.) In March

2017, Nicholas filed a motion to vacate his judgment in New York State

court pursuant to New York Criminal Procedure Law (CPL) § 440.10, which

was denied in September 2017. (Id. at 3-4.)

      Nicholas mailed the instant petition on March 11, 2019, in which he

raises the following grounds for relief: (1) he was subjected to prosecutorial

misconduct when representatives of the state knowingly falsified physical

evidence, information, and testimony relevant to the crimes of attempted

murder and attempted aggravated assault; (2) his trial counsel was

ineffective; and (3) the trial court erred in its unreasonable determination of

the facts and its incorrect interpretation/application of CPL § 440.10. ( See

generally id.)

      The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA),

provides that, under certain circumstances, a federal court may grant

habeas corpus relief with respect to a claim adjudicated on the merits in

                                       2
 Case 9:19-cv-00322-GLS-ATB Document 31 Filed 04/15/21 Page 3 of 6




state court. See 28 U.S.C. § 2254(d). AEDPA has a one-year statute of

limitations, which generally begins to run from the date on which the state

criminal conviction became final by the conclusion of direct review or by the

expiration of the time to seek direct review. See id. § 2244(d)(1). As

applicable here, if the judgment of conviction was entered prior to AEDPA

becoming effective, then the petitioner has one year from the effective date

to file his petition. See Ross v. Artuz, 150 F.3d 97, 98 (2d Cir. 1998).

Because AEDPA became effective on April 24, 1996, Nicholas had until

April 24, 1997 within which to file his petition. See id. at 98, 103.

      Additionally, the AEDPA’s one-year statute of limitations period is

subject to equitable tolling in appropriate cases. See Davis v. Lempke, 767

F. App’x 151, 153 (2d Cir. 2019). To warrant equitable tolling, a petitioner

must show “(1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way.” Id. (citation omitted).

Courts have also recognized an equitable exception to the one-year statute

of limitations under 28 U.S.C. § 2244(d)(1) in cases where a petitioner can

prove actual innocence. See McQuiggin v. Perkins, 569 U.S. 383, 386

(2013).

      Judge Baxter recommends denial and dismissal of the petition as

                                       3
 Case 9:19-cv-00322-GLS-ATB Document 31 Filed 04/15/21 Page 4 of 6




untimely. (Dkt. No. 24.) Specifically, Judge Baxter explains that the statute

of limitations began to run for Nicholas on April 24, 1997, and he did not

mail his petition until March 11, 2019, and, further, Nicholas did not assert

actual innocence, nor did he show that he had been diligently pursuing his

rights or that an extraordinary circumstance prevented him from filing a

timely petition to warrant equitable tolling. (Id. at 5-10.) Nicholas filed

timely objections to the R&R. (Dkt. No. 27.)

      Before entering final judgment, this court routinely reviews all report

and recommendation orders in cases it has referred to a magistrate judge.

If a party has objected to specific elements of the magistrate judge’s

findings and recommendations, this court reviews those findings and

recommendations de novo. See Almonte v. N.Y. State Div. of Parole, No.

Civ. 904CV484, 2006 WL 149049, at *3 (N.D.N.Y. Jan. 18, 2006). In cases

where no party has filed an objection, or only vague or general objections

have been filed, this court reviews the findings and recommendations of

the magistrate judge for clear error. See id. at *5.

      Nicholas’ objections either raise new arguments and factual




                                        4
  Case 9:19-cv-00322-GLS-ATB Document 31 Filed 04/15/21 Page 5 of 6




assertions not presented to Judge Baxter in the initial briefing, 1 rehash

arguments previously presented to, and rejected by, Judge Baxter, or

constitute a misapprehension of the law. (Dkt. No. 27.) Accordingly his

objections invoke review only for clear error. See Smurphat v. Hobb, No.

8:19-CV-804, 2021 WL 129055, at *2 (N.D.N.Y. Jan. 14, 2021) (“[W]hen an

objection merely reiterates the same arguments made by the objecting

party in its original papers submitted to the magistrate judge, the Court

subjects that portion of the report-recommendation challenged by those

arguments to only a clear error review.” (citations omited)); Smith v.

Hulihan, No. 11 CV 2948, 2012 WL 4928904, at *1 (S.D.N.Y. Oct. 17,

2012) (“[N]ew arguments and factual assertions cannot properly be raised

for the first time in objections to the R & R, and indeed may not be deemed

objections at all.” (citations omitted)).

      The court has carefully considered the R&R, and finds no clear error

in Magistrate Judge Baxter’s thorough analysis, which squarely addresses

Nicholas’ arguments and provides multiple, appropriate reasons for



       1
           For example, Nicholas includes with his objections twenty letters, spanning twenty-
two years, from him to counsel and state courts, asking to review witnesses’ grand jury
testimony and other records. (Dkt. No. 27 at 18-56.) Despite being put on notice that Nicholas
would need to show why equitable tolling is warranted here, (Dkt. No. 5), he submitted these
letters for the first time with his objections.

                                              5
  Case 9:19-cv-00322-GLS-ATB Document 31 Filed 04/15/21 Page 6 of 6




denying and dismissing his petition. Accordingly, the R&R is adopted in its

entirety.2

      Accordingly, it is hereby

      ORDERED that the Report-Recommendation (Dkt. No. 24) is

ADOPTED in its entirety; and it is further

      ORDERED that Nicholas’ petition (Dkt. No. 1) is DENIED and

DISMISSED; and it is further

      ORDERED that the court DECLINES to issue a certificate of

appealability pursuant to 28 U.S.C. § 2253(c); and it is further

      ORDERED that the Clerk close this case; and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

April 15, 2021
Albany, New York




       2
          In any event, even if Nicholas’ objections were specific, and, thus, triggered de novo
review, the R&R would be adopted and the petition would be denied and dismissed for the
same reasons discussed in the R&R and by defendant Timothy McCarthy in his response to
the objections, which need not be rehashed here. (Dkt. No. 24; Dkt. No. 28, Attach. 1.)

                                               6
